Citation Nr: 0528454	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  02-08 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for neuropsychiatric 
disorder to include schizophrenia and major depressive 
disorder.  


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to May 
1972 and March 1976 to April 1984.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2001 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
denied service connection, inter alia, for neuropsychiatric 
disorder to include schizophrenia and major depressive 
disorder.

In August 2003 the Board remanded the case to the RO for 
additional development in light of Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  


FINDING OF FACT

The veteran's psychiatric disorder, including schizophrenia 
and major depressive disorder, is not shown to be related to 
an in-service disease or injury; it was not manifest to a 
compensable degree within one year following separation from 
service.


CONCLUSION OF LAW

A neuropsychiatric disorder to include schizophrenia and 
major depressive disorder is not due to or the result of 
service-connected disability and was not incurred as a result 
of active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 
(2005).





REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) must be considered.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2005).

A VCAA notice must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  38 U.S.C.A. § 5103; 
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  In this 
case, a VCAA notice was sent to the claimant in March 2001, 
prior to the issuance of the rating decision currently on 
appeal.  Accordingly, the AOJ has timely complied with the 
VCAA's notice requirements.  

The VCAA further requires that the VA must notify a claimant 
of any evidence that is necessary to substantiate the claim, 
as well as which evidence the Secretary will attempt to 
obtain and which evidence the claimant is responsible for 
producing.  38 U.S.C.A. § 5103(a).  In this case, the March 
2001 letter referred to above informed the veteran of 
information and evidence needed to substantiate and complete 
a claim of service connection.  Moreover, the veteran was 
generally advised to submit any additional evidence that 
pertained to the matter, including via statement of the case 
and supplemental statement of the case.  Pelegrini, 18 Vet. 
App. at 121.  

It is also noted that VCAA specifically provides that nothing 
in this section shall be construed to require VA to reopen a 
claim that has been disallowed, except when new and material 
evidence is presented or secured, as described in § 5108 of 
this Title.  38 U.S.C.A. § 5103A(f) (West 2002).

Related to the need for new and material evidence, in its 
March 2001 letter the RO clearly notified the veteran of the 
requirement that new and material evidence must be evidence 
newly submitted to the RO and that the submitted evidence 
must relevant to the issue for consideration. 

Also, the March 2001 letter informed the veteran of which 
portion of information should be provided by the claimant, 
and which portion VA would try to obtain on the claimant's 
behalf.  38 C.F.R. § 3.159(b)(1) (2005); Quartuccio v. 
Principi, 
16 Vet. App. 183, 187 (2002).  

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, including 
scheduling a VA medical examination when appropriate.  38 
C.F.R. § 3.159(c) (2005).  In March 2003, the RO requested 
the veteran's service medical records for the period of 
August 1970 to May 1972 from the National Personnel Records 
Center (NPRC); however, after several requests, the NPRC 
could not locate those records, which were reportedly sent to 
the Waco RO in 1984.  A search by the Appeals Management 
Center (AMC) revealed that no records were present at the 
Waco RO, and that the service medical records were lost.  The 
RO has always been in possession of the veteran's service 
medical records for his second period of service.  The March 
2001 letter advised the veteran that the RO would attempt to 
secure additional records at the veteran's request.  At the 
veteran's request, the RO obtained medical records from 
Tarrant County MHMR.  VA scheduled several medical 
examinations, but the veteran failed to report.  As such, VA 
has fulfilled its duties to the veteran to the extent 
possible given the particular circumstances of this case.  

Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required in this 
matter pursuant to the VCAA.

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2005).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed 
disorder, the following must be present: Medical evidence of 
a current disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

When a veteran served ninety (90) days or more during a 
period of war or peacetime service after December 31, 1946, 
and a psychosis becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004). 

Analysis

The evidence discloses current diagnoses of several 
psychological disorders.  VA medical records for the period 
of January to March 2001 disclose that the veteran's 
diagnoses at that time included a major depressive disorder.  
Medical records from 1999 from Tarrent County MHMR disclose 
that the veteran was diagnosed at that time with 
schizophrenia, chronic undifferentiated type, and depressive 
disorder.  The veteran's service medical records disclose a 
diagnosis of borderline intellectual functioning and rule out 
psychosis.  Notably, the veteran twice failed to report for 
his scheduled VA examinations, which were specifically 
scheduled to determine the etiology, nature and extent of any 
current psychiatric disorder.  Accordingly, the claim will be 
decided based on the evidence of record.  38 C.F.R. § 3.655 
(2005).

Nothing in the veteran's medical records discloses that the 
veteran's psychological disorder was incurred or aggravated 
in service, and similarly there is no disclosure of any nexus 
between the veteran's current psychological disorder and any 
in-service disease or injury.  

Although the veteran is currently diagnosed as having several 
psychological disorders, including schizophrenia, chronic 
undifferentiated type, and depressive disorder, service 
connection cannot be granted because there is no evidence 
showing that the disorder was incurred or aggravated in 
service and that there exists a nexus between this 
psychological disorder and any in-service disease or injury.  
Rather, the record indicates that the psychiatric disorders 
were first diagnosed many years after service.  Therefore, a 
preponderance of the evidence is against a finding that the 
veteran's currently manifest psychiatric disorders existed 
during service, that a psychosis existed within one year of 
discharge from service or that the veteran's current 
psychiatric disorders are related to service.  


ORDER

Entitlement to service connection for neuropsychiatric 
disorder to include schizophrenia and major depressive 
disorder is denied.  


	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


